Citation Nr: 1221892	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  10-26 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic bronchitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1960 to January 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision in which the RO denied the Veteran's claim.  The Veteran perfected a timely appeal.  

In September 2011, the Veteran testified at a personal hearing over which the undersigned acting Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that further development of the Veteran's claim is warranted, specifically, VA has a further duty to assist the Veteran in obtaining outstanding evidence that is relevant to the Veteran's pending claim.  

At the Veteran's September 2011 Board hearing, the Veteran testified that Dr. Colon from the VA in Big Springs had written a letter to go into the Veteran's file which contained her medical opinion in support of the Veteran's contention that his current COPD is related to his in-service bronchitis.  However, a review of the claims file shows that there is an April 2010 VA outpatient treatment record from Dr. Colon, but no opinion letter.  

Thus, upon remand the Veteran should be afforded the opportunity to submit this outstanding opinion letter to VA.  


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall send the Veteran and his representative a letter and ask them to provide to VA copies of any opinion letter the Veteran was able to obtain, specifically the letter from Dr. Colon referenced at the September 2011 Board hearing should be requested.  The Veteran must be given an appropriate amount of time to respond to this request.  Any response received by the Veteran, to include additional evidence submitted by the Veteran, must be associated with his claims file. 

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

\



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


